DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Amendment filed on 08/10/2022. 
Claims 6-7 and 16-17 are currently amended. 
Claims 1-20 are currently pending and examined below. 

Double Patenting
The Terminal Disclaimer filed on 08/10/2022 is acknowledge by the Examiner. Accordingly, the Double Patenting rejection is overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. The closest prior art found to date are the following: 
Aguilar, JR et al. (US 2007/0265091) which discloses the concept of providing event notifications for offline characters from within a persistent world online game. 
Mosites et al. (US 2011/0312423) discloses the concept of generating game-based incentives to users of online games to purchase goods. 
Auterio et al. (US 2012/0040746) discloses the concept of providing game-based incentives to users of online games as reward for performing certain actions. 
Van Luchene et al. (US 2008/0207327) discloses the concept of presenting marketing offers to players from an in game alert service provider. 
Tribal Wars, “Notifications On Incoming Attacks”, available on May 7, 2012, retrieved from https://forum.tribalwars.net/index.php?threads/notification-on-incoming-attack.254163/, discloses the concept of receiving a notification of an attack while being offline (cited in IDS).
The Examiner notes that the claims are patent-eligible as a result of the reversed PTAB decision in the parent application (13/527,540). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681